UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest Event Reported): December 18, 2007 Alternative Loan Trust Resecuritization 2007-26R (Exact name of the issuing entity) Commission File Number of the issuing entity:333-140962-32 CWALT, Inc. (Exact name of the depositor as specified in its charter) Commission File Number of the depositor:333-140962 Delaware 87-0698307 (State or Other Jurisdiction (I.R.S. Employer of Incorporation of the depositor) Identification No. of the depositor) 4500 Park Granada Calabasas, California91302 (Address of Principal(Zip Code) Executive Offices of the depositor) The depositor’s telephone number, including area code (818) 225-3000 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any following provisions: []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12(b) under the Exchange Act (17 CFR 240.14a-12(b)) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 8Other Events Item 8.01Other Events. On December 18, 2007, CWALT, Inc. (the “Company”) entered into a Trust Agreement, dated as of November 26, 2007 (the “Trust Agreement”), by and among the Company, as depositor, Deutsche Bank Securities Inc., as sponsor and underlying certificate seller (the “Underlying Certificate Seller”), and The Bank of New York, as trustee (the “Trustee”) and in its capacities as securities intermediary and as bank, providing for the issuance of the Company’s Mortgage Pass-Through Certificates, Series 2007-26R.The Trust Agreement is annexed hereto as Exhibit 99.1. 2 Section 9 Financial Statements and Exhibits Item 9.01Financial Statements and Exhibits. (a) Financial statements of businesses acquired. Not applicable. (b) Pro forma financial information. Not applicable. (c) Shell Company Transactions. (d) Exhibits. Exhibit No.Description 99.1The Trust Agreement, dated as of November 26, 2007, by and among the Company, the Underlying Certificate Seller and the Trustee. 3 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the depositor has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CWALT, INC. By: /s/ Darren Bigby Darren Bigby Vice President Dated:January 2, 2008 4 Exhibit Index Exhibit 99.1The Trust Agreement, dated as of November 26, 2007, by and among the Company, the Underlying Certificate Seller and the Trustee. 5
